DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 is being acknowledged and considered by the examiner.
Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The Rejections

	Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,222,831 in view of Peng et al. (U.S. Pat. App. Pub. No. 2020/0042668).  
Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed an integrated circuit device. Specifically, regarding claim 1 of instant application discloses an integrated circuit device (claim 1 of Pat. 11,222,831, column 12, line 55) comprising: a plurality of standard cells arranged on a substrate in multiple rows that each extend in a first direction, wherein the plurality of standard cells comprises a first standard cell in a first row and a second standard cell in a second row that is immediately adjacent to the first row (claim 1 of Pat. 11,222,831, column 12, lines 56-61), wherein each of the first and second standard cells comprises (claim 1 of Pat. 11,222,831, column 12, line 62): an upper transistor comprising (claim 1 of Pat. 11,222,831, column 12, line 63): an upper active region (claim 1 of Pat. 11,222,831, column 12, line 64); an upper gate structure on the upper active region (claim 1 of Pat. 11,222,831, column 12, line 65); and an upper source/drain region on the upper active region (claim 1 of Pat. 11,222,831, column 12, lines 66-67); a lower transistor between the substrate and the upper transistor, the lower transistor comprising (claim 1 of Pat. 11,222,831, column 13, lines 1-2): a lower active region (claim 1 of Pat. 11,222,831, column 13, line 3); a lower gate structure on the lower active region (claim 1 of Pat. 11,222,831, column 13, line 4); and a lower source/drain region on the lower active region (claim 1 of Pat. 11,222,831, column 13, line 5); a first power line (claim 1 of Pat. 11,222,831, column 13, line 6); a first power via electrically connecting the first power line to the lower source/drain region (claim 1 of Pat. 11,222,831, column 13, lines 7-8), and wherein the first power via of the first standard cell and the first power via of the second standard cell are aligned with each other along the first direction (claim 1 of Pat. 11,222,831, column 13, lines 9-10).
The U.S. Patent No. 11,222,831 does not claim a second power line; and a second power via electrically connecting the second power line to the upper source/drain region. However, Peng (Fig. 4A) discloses a power structure, depending on the processing environment, such as the feature made of the second power line via electrically connecting the second power line to the upper source/drain region and technology as taught by Peng (see Figures 1A-4A). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the devices of Do and Peng by forming the second power line via electrically connecting the second power line to the upper source/drain region as set forth above, because such a forming the second power line via electrically connecting the second power line to the upper source/drain region would depend on the processing environment with the product made and since it has been held to be within the general skill of a worker in the art to select a known feature on the basis of its suitability for the intended use as a matter of obvious design choice.
For these reasons, claim 1-9 are seen as obvious variations of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 17, 2022